NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        LOURIE MCLAIN, Appellant.

                             No. 1 CA-CR 18-0300
                               FILED 3-28-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-006018-001
               The Honorable Michael D. Gordon, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                            STATE v. MCLAIN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Vice Chief Judge Peter B. Swann
joined.


W E I N Z W E I G, Judge:

¶1            Lourie McLain appeals her convictions and sentences for two
counts of theft of means of transportation, a class 3 felony, and one count of
forgery, a class 4 felony. After searching the record and finding no
arguable, non-frivolous question of law, McLain’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), asking this court to search the record for fundamental
error. McLain had the opportunity to file a supplemental brief but did not.
After reviewing the record, we affirm McLain’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2             McLain had two vehicles towed to her residence in late 2015:
a 2010 BMW and a 2003 Nissan Altima. Neither belonged to her, and the
owners had never met nor authorized her to move or possess their vehicles.
The owners reported their cars stolen. Meanwhile, McLain tried to obtain
title to the Nissan by filing an abandoned vehicle report with the Arizona
Department of Transportation. 1 She avowed the vehicle had been
abandoned and provided the name and address of an individual who
ostensibly authorized the removal of the car from his property. An
investigation later revealed that McLain provided false information on the
report, including a “bogus address,” and police could not locate the
individual who purportedly authorized removal of the vehicles.

¶3            The State charged McLain with two counts of theft of means
of transportation, a class 3 felony, and one count of forgery, a class 4 felony.
After a three-day trial, the jury found McLain guilty as charged. The court
suspended imposition of sentence and placed McLain on three years of
supervised probation.



1   McLain intended to also file an abandoned vehicle report for the
BMW but “medical issues” intervened.


                                       2
                           STATE v. MCLAIN
                           Decision of the Court

¶4            McLain timely appealed. We have jurisdiction pursuant to
Article 6, Section 9 of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1).

                               DISCUSSION

¶5            We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. McLain was present and represented by counsel at all stages of the
proceedings against her, except when counsel waived her presence. The
record reflects the superior court afforded McLain all her constitutional and
statutory rights, and the proceedings were conducted in accordance with
the Arizona Rules of Criminal Procedure. The court conducted appropriate
pretrial hearings, and the evidence presented at trial and summarized
above was sufficient to support the jury’s verdicts. McLain’s sentence falls
within the lawful range.

                              CONCLUSION

¶6            McLain’s convictions and sentence are affirmed. Counsel’s
obligations in this appeal will end upon informing McLain of the outcome
and her future options, unless counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. State v.
Shattuck, 140 Ariz. 582, 584-85 (1984). On the court’s own motion, McLain
has 30 days from the date of this decision to proceed with a pro se motion
for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3